
	

115 S3743 IS: Deterring Espionage by Foreign Entities through National Defense Act of 2018
U.S. Senate
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3743
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2018
			Ms. Harris introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to make certain changes with respect to bringing a civil
			 action for the misappropriation of a trade secret, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Deterring Espionage by Foreign Entities through National Defense Act of 2018 or the DEFEND Act.
		2.Protection of trade secrets
 Chapter 90 of title 18, United States Code, is amended— (1)in section 1836—
 (A)in subsection (b)(3)(C), by striking 2 times and inserting 3 times; and (B)in subsection (d), in the first sentence, by striking 3 years and inserting 5 years; and
 (2)in section 1837— (A)in paragraph (1), by striking or at the end;
 (B)in paragraph (2), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (3)the offense causes substantial economic harm in the United States..  